DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-8152113).
	As to claims 1-4, Chen teaches a picture frame comprising a display and a housing and with the display on a front side and a back panel with a nonplanar asymmetrical shape. (See figure 1B where several features are shown positioned off-center and thus the back panel has an asymmetrical shape).  As shown in figure 1D, the back panel includes what may be called trapezoidal sections, as annotated below, but may not be irregular trapezoidal sections.  Making the sections of the Chen design be irregular trapezoids would be a mere change in the relative shape/size/ and/or proportions thereof and not related to any functional purpose of the device.  The limitations merely reciting non-functional aspects of the ornamental design depicted in the figures are not patentable.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)

    PNG
    media_image1.png
    678
    592
    media_image1.png
    Greyscale


	As to claim 4, Chen does not specifically teach a power port within an oblique pyramidal shape.  Chen does depict connection ports (see figure 1B).  It would at least have been obvious to locate a power port in order to provide power to the electronic device.  The specific shape of the back panel pertains merely to the ornamental design depicted in the figures.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
	As to claim 7, the display of Chen includes an off-center rotating stand 240 (see Chen figure 1B).

Claims 8, 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-8152113) and in view of DiNello (US-2013/0062489).
As to claim 8, Chen does not teach that the stand is disposed over the power port.  DiNello teaches a digital display with a rotating support clip that is disposed over a power port (see DiNello figures 1-4, paragraphs 0032-0033).  It would have been obvious to one of ordinary skill in the art to locate the stand of Chen over a power port for the digital picture frame in order to conceal the power port when not in use, or to provide a short path for grounding the device’s power supply to any metallic hardware of the stand attachment.
As to claim 10, 11, 14, 15, Chen teaches a picture frame comprising a display and a housing and with the display on a front side and a back panel with a nonplanar asymmetrical shape.  The display of Chen includes an off-center rotating stand 240 (see Chen figure 1B).
Chen does not teach that the stand is disposed over the power port.  DiNello teaches a digital display with a rotating support clip that is disposed over a power port (see DiNello figures 1-4, paragraphs 0032-0033).  It would have been obvious to one of ordinary skill in the art to locate the stand of Chen over a power port for the digital picture frame in order to conceal the power port when not in use, or to provide a short path for grounding the device’s power supply to any metallic hardware of the stand attachment.
As to claim 12, Chen does not specifically teach a power port within an oblique pyramidal shape.  Chen does depict connection ports (see figure 1B).  It would at least have been obvious to locate a power port in order to provide power to the electronic device.  The specific shape of the back panel pertains merely to the ornamental design depicted in the figures.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
As to claim 17, Chen teaches the stand rotates to sit upon either of a pair of perpendicular sides (see Chen figure 3A, 3B).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-8152113) and in view of DiNello (US-2013/0062489) and further in view of Hose (US-2017/0289661).  
	As to claim 9, Chen teaches the stand rotates and supports the frame in perpendicular positions (see Chen figure 3A,3B, column 5 lines 1-22).  
Chen teaches inputs located around the edge of the frame but does not teach a touch bar.  Hose teaches a touch bar (see Hose paragraph 0081).  It would have been obvious to one of ordinary skill in the art to substitute the a touch bar as taught by Hose for the inputs of Chen, as a mere substitution of one known element for another is within the ordinary capabilities of one skilled in the art.
As to claim 18, Chen teaches inputs located around the edge of the frame but does not teach a touch bar.  Hose teaches a touch bar (see Hose paragraph 0081).  It would have been obvious to one of ordinary skill in the art to substitute the a touch bar as taught by Hose for the inputs of Chen, as a mere substitution of one known element for another is within the ordinary capabilities of one skilled in the art.
	
	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-8152113) and in view of DiNello (US-2013/0062489) and further in view of Wang (US-7836623).
	As to claims 19 and 20, Chen teaches a rotation limiter within a stand attachment (see Chen column 5 lines 1-22), but does not specify 90 degrees specifically.   Wang teaches a rotation limiter with an interval corresponding to an angle of ninety degrees (see Wang column 2 lines 60-68).  It would have been obvious to specify a rotation limit of 90 degrees for the stand of Chen in order to repeatably rotate the stand by exactly 90 degrees to convert between perpendicular orientations with repeatable accuracy.

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
The applicant argues that the limitations describing the shape of the back panel, i.e. “an asymmetrical nonplanar shape, wherein the back panel comprises four irregular trapezoidal sections disposed about a power port” are not mere ornamental design and are in fact functionally significant limitations that the applicant has discovered as an improvement to the usefulness of a digital photo frame.  This is not persuasive. The prior art clearly shows design, such as in Chen, Wang, Dinello, Hose, and others that include a display stand located at the same generally, off-center position as in the applicant’s invention.  This is because the ornamental shape of the back panel DOES NOT “move the power port and stand attachment outward and towards a corner” as the applicant asserts.  The power port and stand can be located there regardless of whether the ornamental shape of the back panel includes the claimed trapezoids. The functional utility of a prior art photo frame to locate a stand or power port in this position is not improved by the claimed trapezoids, except perhaps in a purely subjective aesthetic sense.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Regarding claim 10 the applicant argues that the rejection in view of DiNello should be withdrawn because Dinello does not find that clip 32 is disposed over any power port.  This is not persuasive because, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dinello teaches that the clip that supports a photo frame can have holes in it for access to connector ports.  A power port IS a connector port.  The rejection is based on the finding that it would have been obvious to connect a power cord to a power port passing through a hole in a supporting clip or stand.  This is because the stand or clips taught by the prior art must naturally include an opening for attaching the clip or stand and designing these in combination with openings for connecting cords is specifically taught, e.g. by Dinello.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636